Citation Nr: 0527952	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a left elbow 
disorder and a bilateral foot disorder.  Due to an in-service 
motor vehicle accident, service connection is currently in 
effect for right ulnar neuropathy secondary to brachial 
plexus injury; fracture, right clavicle, and tendonitis, 
right shoulder; degenerative joint disease, right 
acromioclavicular joint; cystectomy scar, right forearm; and 
right temporomandibular joint syndrome.

As to the veteran's claim of service connection for a left 
elbow disorder, the veteran alleges that he either injured 
his arm during the same accident or that his service-
connected right arm disabilities necessitated the overuse of 
the left arm, thereby resulting in his current left elbow 
disorder.  In May 1998, the veteran underwent a left ulnar 
nerve submuscular transposition, wherein the nerve was noted 
to be adhered within the cubital tunnel and there were 
multiple areas of scarring.  There is no indication in the 
claims folder that the RO has addressed the issue as to 
whether the veteran's current left elbow disorder is related 
to any of his service-connected disabilities.  The Board 
finds that a remand is necessary in order to secure a medical 
opinion as to the relationship, if any, between the veteran's 
current left elbow disorder and the veteran's service-
connected right arm disabilities.

As to the veteran's claim of service connection for a 
bilateral foot disorder, the veteran contends that he injured 
his feet in the same accident that caused his other service-
connected disabilities.  It is noted that the veteran's 
entrance examination report of November 1972 indicates that 
the veteran sustained a fracture of the left second 
metatarsal in October 1972.  During service, he reported with 
complaints of pain in the left foot in September 1978.  
Although the veteran submitted for an August 2003 VA 
examination, the examination report did not contain an 
opinion as to whether it was at least as likely as not that 
the veteran exhibited a bilateral foot disorder that was 
related to service.  The Board finds that a remand is 
necessary in order to secure an orthopedic opinion as to the 
relationship, if any, between the veteran's current bilateral 
foot disorder, and his period of service.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should review 
the claims folder, including the records 
during and after service, and provide 
opinions concerning the nature and 
etiology of the veteran's left elbow and 
bilateral foot disorders.  The examiner 
should be asked to render an opinion as 
to whether it is at least as likely as 
not (i.e. a 50% or greater likelihood) 
that the veteran currently exhibits a 
left elbow disorder that is caused or 
worsened by his service-connected 
disabilities.  In addition, the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not (i.e. a 50 percent or greater 
likelihood) that the veteran currently 
exhibits any bilateral foot disorder that 
was caused or worsened by his period of 
service.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

